Citation Nr: 0027731	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee as secondary to service-connected 
traumatic arthritis, excision of medial meniscus cartilage of 
the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from January 1948 to January 
1952.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied the benefit 
sought on appeal.    


FINDING OF FACT

Competent medical evidence of record shows that degenerative 
joint disease of the veteran's left knee was aggravated by 
his service-connected disability of the right knee, traumatic 
arthritis, excision of medial meniscus cartilage.


CONCLUSION OF LAW

Degenerative joint disease of the left knee was aggravated by 
service-connected traumatic arthritis, excision of medial 
meniscus cartilage of the right knee.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a left knee disorder secondary to a service-
connected right knee disability.  VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110.  In addition, service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(1999).  Secondary service-connection may be granted for the 
degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 
2 Vet. App. 34 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); Libertine v. Brown, 9 Vet. App. 521 
(1996); Jones v. Brown, 7 Vet. App. 134, 138 (1994).

The threshold question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

As a preliminary matter, based on the veteran's contentions, 
which are presumed to be credible for the purpose of 
determining well groundedness, and on medical evidence of 
record linking the veteran's left knee disability to his 
service-connected right knee disability, the Board finds the 
veteran's claim to be plausible, and therefore, well 
grounded, within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  The 
question remains, though, whether the veteran is entitled to 
a grant of service connection.  

VA outpatient and inpatient treatment records dated February 
1997 to December 1997 show that the veteran was diagnosed 
with bilateral degenerative joint disease of the knees in 
October 1997.  In August 1998, Abriel Garcia, M.D., a private 
physician, opined that the veteran's left knee disorder had 
been aggravated over the previous several years as a result 
of putting more weight on the left knee when standing and 
ambulating, which had resulted in damage to the joint.  Dr. 
Abriel indicated that the veteran's in-service right knee 
injury and subsequent surgery caused the veteran to bear more 
weight on his left knee. 

In December 1998, this case was referred for a special VA 
examination and medical opinion as to whether the veteran's 
left knee disorder is proximately due to or the result of his 
service-connected right knee disability.  The veteran 
presented with complaints of left knee pain of a five year 
duration.  He was noted to be wheelchair bound and to have 
been on portable oxygen for approximately three years.  He 
weighed 300 pounds at the time of the examination.  Physical 
examination of the left knee revealed no instability, limited 
range of motion, and mild pain in the low medial joint line.  
X-rays of the left knee showed moderate degenerative change 
with peaking of the tibial spine, sclerosis of the medial 
joint compartment, and marginal osteophytes.  The diagnoses 
were: status post open medial meniscectomy, right knee, with 
severe degenerative change; left knee degenerative joint 
disease; and severe coronary artery disease and debilitation 
with wheelchair dependence and oxygen dependence.  The VA 
examiner wrote the following:

I have been asked to offer an opinion as 
to whether it is as least as likely as 
not that his left knee degenerative joint 
disease is due to his right knee 
arthritis.  I do not think that is the 
case here.  I find no evidence of 
significant arthritic change, which would 
be due to his right knee symptoms.  By 
his own admission, he did not begin to 
have left knee pain until 1993 or so.  
His injury to the left [sic - right] knee 
was 40 years earlier.  I believe it is 
more likely that his morbid obesity and 
general poor physical health related to 
his left knee arthritis more than 
anything else. 

In a February 1999 statement, Dr. Garcia indicated that the 
veteran was under his care for advanced coronary artery 
disease, congestive heart failure, diabetes mellitus, 
obesity, and severe knee osteoarthritis.  Dr. Garcia 
acknowledged that the veteran sustained a right knee injury 
in service approximately 48 years ago and opined that the 
veteran had

. . . developed osteoarthritis of the 
left knee that was definitely aggravated 
by the fact that for years he had to put 
most his weight on the left knee because 
of persistent pain in the right knee 
secondary to osteoarthritis.  The patient 
is pretty much incapacitated and 
wheelchair bound because of inability to 
walk.  He can only walk short steps 
because of the knee condition, as well as 
the other medical conditions.  The 
patient requires continuous analgesics 
for pain and because of his other 
conditions cannot have any further 
operations or aggressive treatment of the 
knees.

The Board concludes that the presented evidence of record is 
in equipoise with regard to whether the veteran's left knee 
disorder of arthritis was aggravated by his service-connected 
right knee disability.  The VA physician has indicated that 
the veteran's current left knee disorder is not the result of 
his service-connected right knee disability, but rather is 
attributable to his morbid obesity and general poor physical 
health.  On the other hand, Dr. Garcia has opined that the 
veteran's left knee disorder has been definitely aggravated 
by his service-connected right knee disability.  In such a 
case, where the positive and negative evidence is in a state 
of equipoise, all reasonable doubt must be resolved in favor 
of the veteran and his claim of entitlement to service 
connection for a left knee disorder secondary to a service-
connected right knee disability is warranted.  See 38 
U.S.C.A. § 5107(b); Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service 
connection is warranted for the degree of left knee 
degenerative joint disease disability over and above the 
degree of disability existing prior to the aggravation by his 
service-connected right knee disability. 


ORDER

Service connection for aggravation of degenerative joint 
disease of the left knee as secondary to service-connected 
traumatic arthritis, excision of medial meniscus cartilage, 
of the right knee is granted, subject to the laws and 
regulations governing the award of monetary benefits. 


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

